Case 1:20-cr-00083-DKW Document 22 Filed 10/05/20 Page 1 of 2                     PageID #: 136



                                          MINUTES


 CASE NUMBER:                 1:20-cr-00083-DKW-1
 CASE NAME:                   United States of America v Alexander Yuk Ching Ma
 ATTYS FOR PLA:               Kenneth M. Sorenson
                              Scott A. Claffie
 ATTY FOR DEFT:               Birney B. Birvar


       JUDGE:       Kenneth J. Mansfield             REPORTER:         AT&T Service

       DATE:        10/05/2020                       TIME:             9:51 - 9:54


COURT ACTION:           EP:     ARRAIGNMENT & PLEA TO THE INDICTMENT HEARING
                                held.

Defendant is in custody and present via telephone from the Federal Detention Center.

Mr. Bervar represents that the Defendant waives his right in person and consent to appear via
telephone for the purposes of this hearing. Court conducted a colloquy with Defendant.
Defendant confirms counsel's representation.

Charges have been read. Defendant waives public reading of the charges. Defendant enters a
Plea of NOT GUILTY to the Indictment.

Dates given:
Jury Selection/Trial: November 29, 2020 at 9:00 a.m. before District Judge Derrick K. Watson
Final Pretrial Conference: November 1, 2020, at 9:45 a.m. before Magistrate Judge Rom Trader
Motions due:           October 19, 2020
Response due:          November 1, 2020

A Rule 16.1 Discovery Conference deadline for parties to meet is set for October 19, 2020.

Defendant to remain in the custody of the Federal Detention Center.

EO:

Jury Selection/Trial:           November 30, 2020 at 9:00 a.m. before District Judge Derrick K.
Watson
Case 1:20-cr-00083-DKW Document 22 Filed 10/05/20 Page 2 of 2                     PageID #: 137



Final Pretrial Conference: November 2, 2020, at 9:30 a.m. before Magistrate Judge Rom
Trader (call-in information below)

Pursuant to the United States District Court for the District of Hawaii's latest Temporary General
Order Regarding District of Hawaii Response to COVID-19 Emergency and Order Authorizing
the Use of Telephonic and Video Hearings pursuant to the CARES Act, this hearing will be held
telephonically. Parties are to participate via telephone through our AT&T Service. Call-in
information for this conference is below. Parties must connect to the conference at least ten (10)
minutes prior to the scheduled start time of the hearing.

Dial in number is 1-888-363-4735.
Access Code is 2070326

Response due:                 November 2, 2020




Submitted by: Bernie Aurio, Courtroom Manager
